Citation Nr: 9933460	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of multiple joints.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from June 1946 to May 1948.  
This is his only countable service for the purpose of VA 
benefits, and it does not include eligibility for pension 
benefits.  See 38 C.F.R. § 3.8 (1999).  His alleged earlier 
wartime service is not countable as service in the Armed 
Forces of the United States.  Id.  This matter comes to the 
Board of Veterans' Appeals (Board) from rating decisions by 
the Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant claims that he currently has degenerative 
arthritis of multiple joints which was incurred during his 
service in the U.S. Armed Forces from 1946 to 1948.  

At a hearing held before a Hearing Officer at the Los Angeles 
RO in January 1999, the appellant submitted copies of private 
medical records documenting his current treatments for 
arthritis by two private physicians:  N. Godfrey, M.D., and 
E. Lopez, M.D.  These records, as well as the remainder of 
the current evidentiary record, do not reflect competent 
medical evidence of a nexus between the currently diagnosed 
arthritis of multiple joints and any event in service.  
However, when asked by the Hearing Officer if these or any 
other doctors had told him that his arthritis was related to 
service, the appellant responded in the affirmative.  (See 
January 1999 Transcript, p. 9.)  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held that, even in the absence of a well-grounded claim, 
a VA Hearing Officer has a duty under 38 C.F.R. § 3.103(c)(2) 
to "suggest the submission of evidence which the claimant may 
have overlooked and which would be of advantage to the 
claimant's position."  Costantino v. West, 12 Vet. App. 517, 
520 (1999).  The Hearing Officer at the January 1999 hearing 
did not advise the appellant that written statements from his 
treating physicians setting forth their reasons and bases for 
believing that there is a nexus between his military service 
and his current arthritis would be most advantageous to his 
claim.  A remand is the only remedy to cure this deficiency.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should contact the appellant 
and inform him that written statements 
from his treating physicians setting 
forth their reasons and bases for 
believing that there is a nexus between 
the appellant's military service and his 
current arthritis would be most 
advantageous to his claim.  He should be 
accorded a reasonable opportunity to 
provide such documentation for 
association with the claims file.  

2.  The RO should then readjudicate the 
claim based upon a review of all of the 
relevant evidence.  

If the benefit sought on appeal is not granted, the appellant 
and his representative should be furnished a supplemental 
statement of the case and provided an opportunity to respond.  
In accordance with proper appellate procedures, the case 
should then be returned to the Board for further review.  The 
appellant need take no further action, but he may furnish 
additional evidence and/or argument on the remanded matter 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



